Citation Nr: 0405655	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for chronic ulcer 
disease, gastroesophageal reflux disease, diverticulitis, and 
irritable bowel syndrome.

3.  Entitlement to service connection for denture problems 
claimed as a result of gum disease in service. 

4.  Entitlement to service connection for residuals of a cold 
injury. 

5.  Entitlement to service connection for traumatic arthritis 
of the shoulders.

6.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to Muscle Group XXI, with traumatic 
lumbar arthritis at L4-L5 and L5 - S1, currently evaluated as 
10 percent disabling. 

7.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) since December 20, 2001? 

8.  What evaluation is warranted for traumatic arthritis of 
the left knee since December 20, 2001?

9.  What evaluation is warranted for traumatic arthritis of 
the right knee since December 20, 2001?


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In September 2002, the RO held that the veteran was not 
entitled to recognition as a former prisoner of war.  A 
notice of disagreement was filed in April 2003, and the 
veteran presented testimony on this issue on July 15, 2003.  
On July 28, 2003, a statement of the case was issued.  
Notably, a substantive appeal was not filed within 60 days of 
the issuance of the statement of the case, or within the one 
year appeal period following the September 2002 issuance of a 
statement of the case.  Hence, in the absence of a timely 
substantive appeal the RO properly did not certify the issue 
of entitlement to recognition as a former prisoner of war to 
the Board.  38 U.S.C.A. § 7105 (West 2002).  Therefore, 
consideration of laws and regulations governing benefits for 
former prisoners of war is not in order,  

In January 2003, the veteran raised the issue of entitlement 
to service connection for hypertension secondary to post 
traumatic stress disorder.  This issue is not currently 
developed or certified for appellate review.  Hence, it is 
referred to the RO for appropriate consideration.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that 
hypertension is directly related to the veteran's active duty 
service.

2.  There is no competent medical evidence showing that 
either chronic ulcer disease, gastroesophageal reflux 
disease, and/or diverticulitis are related to the veteran's 
service.

3.  There is no competent medical evidence showing that the 
veteran has irritable bowel syndrome.

4.  The veteran had acute periodontitis in service.  
Periodontal disease is not a service connectable disorder.

5.  There is no competent medical evidence to show that the 
veteran has residuals of a cold injury.


CONCLUSIONS OF LAW

1.  Hypertension was not directly incurred in or aggravated 
during active military service, and it may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2003). 

2.  Neither chronic ulcer disease, gastroesophageal reflux 
disease, diverticulitis, nor irritable bowel syndrome were 
incurred or aggravated during active military service, and 
chronic ulcer disease may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.326.

3.  Denture problems claimed as a result of gum disease was 
not incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 
3.102, 3.159, 3.303, 3.326, 3.381 (2003).

4.  A cold injury was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that the VCAA notice required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, a substantially complete application 
regarding the issues on appeal was received in December 2001.  
In an October 2002 rating decision, the issues of entitlement 
to service connection for hypertension, chronic ulcer 
disease, gastroesophageal reflux disease, diverticulitis, 
irritable bowel syndrome, denture problems due to gum 
disease, and residuals of a cold injury were denied.  
Notably, the veteran was not provided with notice consistent 
with 38 U.S.C.A. § 5103(a) until June 2003.  Limited notice 
was provided prior to the rating decision, in January 2002.  
At that time, the RO listed healthcare providers identified 
by the veteran and informed him that while he was responsible 
for supplying the evidence, VA would assist if he so desired.

While it is clear that the timing of VCAA notice was not 
entirely complied with in the manner contemplated by the 
Court in Pelegrini, the Board finds that a notice error such 
as this does not necessarily result in prejudice to the 
veteran.  Initially, the Board notes that in January 2002, 
the veteran stated that he had provided all of the 
information that was available for his claims.  He stated 
that he had no additional information he wished to add. 

Secondly, in Pelegrini, the Court found that the failure to 
provide the notice until after a claimant received an initial 
unfavorable AOJ determination would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  The Court, however, also acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  In view of 
these findings, the Court left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of section 
5103(a).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirements was harmless error.  
While the notice provided to the appellant on June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was reviewed and a supplemental 
statement of the case (SSOC) was provided to the veteran.  
The claimant was given every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.

With regard to the adequacy of the content of the notice, the 
Board observes the following:  the veteran was informed that 
VA is responsible for obtaining service records, VA records, 
and records from federal government agencies identified by 
the veteran.  The veteran was also informed that he must 
inform the RO of treatment received from VA facilities and 
that he could complete authorizations for each non-VA 
healthcare provider to permit VA to obtain private medical 
records on his behalf.  The appellant was also notified that 
ultimately he was responsible for ensuring that VA receives 
the records.  In addition, the veteran was notified of what 
evidence was needed to support his claim.

All things considered, and not withstanding Pelegrini, the 
Board finds that in light of the totality of the record, to 
decide the appeal would not be prejudicial error to the 
claimant.  

Factual Background

Service medical records are negative for complaints or 
findings related to either hypertension, chronic ulcer 
disease, gastroesophageal reflux disease, diverticulitis, 
irritable bowel syndrome, or a cold injury.  Dental records 
noted moderate periodontoclasia in February 1953.  

A June 1953 VA dental examination noted that the veteran had 
extreme malocclusion. 

The veteran was examined at Desert Samaritan Medical Center 
in October 1998.  The impression was burning in the 
epigastrium.  Reflex was suspected, although it could have 
been a component of dyspepsia or peptic disease.  He also 
underwent an esophagogastroduodenoscopy.  The impression was 
hiatal hernia and erosive esophagitis.

Private medical records from Tariq Khalil, M.D., dated in 
March 1999 noted a past medical history of gastroesophageal 
reflux and peptic ulcer disease (PUD) of less than one year.  
He also had a history of hypertension that was diagnosed in 
1991.  The assessment contained similar findings.

Private medical records from Valley Lutheran Hospital 
indicated the veteran underwent esophagealgastroduodenoscopy 
and sigmoidoscopic studies in August 2001.  The impressions 
were gastritis, hiatal hernia, Barrett's esophagus, and 
diverticulitis.

A statement from the veteran signed in September 2001 
indicated that he was exposed to extremely cold weather in 
Korea.  His hands and feet, in particular, were difficult to 
keep warm.  In addition, he was unable to obtain a proper 
diet or dental care while in combat, which resulted in gum 
disease.  He indicated that he was a prisoner of war and 
during that time he and his fellow captives were hit in the 
back and legs with the butt of their rifles.

Private medical records dated in the 1990's note treatment 
for hypertension to include antihypertensive medication.  
They also note a history of peptic ulcer disease and a 
gastroesophageal reflux.

VA outpatient treatment records dated in August 2001 record 
the appellant's self reported medical history of 
hypertension, and gastroesophageal reflux disease.  The 
diagnoses in August 2001 were hypertension, peptic ulcer 
disease, and gastroesophageal reflux disease.

The veteran underwent a VA examination in April 2002.  He did 
not describe any gastrointestinal symptoms during service 
other than occasional dysentery and being "bound up".  The 
rest of reported history was consistent with previous 
statements and medical records.  Following physical 
examination the impression was that there was no evidence of 
cold injury or cold injury residuals.   The veteran also was 
not found to have irritable bowel syndrome, and the physician 
opined that diverticulitis was not related to military 
service.  The examiner indicated that a recent history of 
peptic ulcer disease had resolved with treatment, and that 
gastroesophageal reflux disease and Barrett's esophagitis 
were not presumptively related to service.  There was no 
evidence of degenerative joint disease of the shoulders by x-
ray.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

Since prisoner of war status was not established in a final 
September 2002 administrative decision, lay evidence provided 
by the veteran of injury or disease relative to his claimed 
captivity cannot be accepted as sufficient proof of such.  

Hypertension

Although there are no records to verify the date, medical 
records indicate the veteran was first diagnosed with 
hypertension in the 1990's.  Unfortunately, however, there is 
no evidence that he had hypertension in service or that it 
was compensably disabling within the year following 
separation from active duty.  In light of the many years that 
passed before he was diagnosed, and in the absence of any 
competent evidence linking hypertension to service, there is 
no basis to grant service connection on a direct or 
presumptive theory.  

Gastrointestinal disorders

No medical evidence has been offered to establish a 
relationship between the veteran's gastrointestinal disorders 
and service.  Service medical records do not contain any 
complaints or findings of the claimed disorders, although the 
veteran has stated that he had occasional dysentery and some 
constipation in service.  Initial diagnoses of these 
disorders did not occur until the 1990's.  Further, in April 
2002 a VA examiner opined that diverticulitis was not related 
to service, and in the absence of evidence to the contrary; 
there is no basis upon which to link the disorder to service.  
The examiner also indicated that the veteran did not have 
irritable bowel syndrome and that peptic ulcer disease had 
resolved with medication.  Since the veteran does not suffer 
from these disorders, there is no current disability for 
which service connection may be granted.  Finally, the 
examiner opined that were no presumptive relationship between 
gastroesophageal reflux disease and service.  In the absence 
of competent evidence linking these disorders to service, 
service connection must be denied.  

Dental condition/gum disease

Dental records from service first noted periodontitis in 
February 1953.  Periodontitis was characterized as moderate.  
Although the veteran was treated for periodontitis in 
service, under VA regulation, periodontal disease is not a 
disability for which service connection for VA compensation 
benefits can be granted.  See 38 C.F.R. §§ 3.381, 4.149.  As 
such, service connection for periodnitis is denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Even though service connection for periodontal disease may 
not be granted for compensation, it may be service connected 
for purposes of determining entitlement to outpatient dental 
treatment, with certain exceptions, under the provisions of 
38 C.F.R. § 17.161 (2003).  See 38 C.F.R. § 3.381.  The 
exceptions, which are listed in 38 C.F.R. § 3.381(e), include 
acute periodontal disease.  In view of the records that 
showed periodontitis was noted on just one occasion just 
prior to discharge, it was not a chronic condition inservice.  
As such, the veteran's periodontal disease appears to have 
been acute, and service connection for outpatient treatment 
is not warranted.

Cold injury

Although the veteran stated he was exposed to extreme cold 
weather in service, and that his hands and feet were 
difficult to keep warm, he has never commented on how this 
has had a lasting effect on him physically.  In addition, he 
never indicated that he ever received treatment for residuals 
of a cold injury.  The April 2002 VA examiner found no 
evidence a cold injury or residuals thereof.  Exposure to 
cold weather does not necessarily result in disability and in 
the absence of a diagnosed disorder; there is no basis for a 
claim of service connection.  Sabonis.

With respect to each of the foregoing denials, because the 
preponderance of the evidence is against the claims, the 
benefit-of-the doubt rule is not applicable and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).


ORDER

Direct service connection for hypertension is denied.

Service connection for chronic ulcer disease, 
gastroesophageal reflux disease, diverticulitis, and 
irritable bowel syndrome is denied.

Service connection for denture problems claimed as gum 
disease is denied.

Service connection for residuals of a cold injury is denied.


REMAND

In January 2003, the veteran submitted a notice of 
disagreement regarding the ratings assigned his service 
connected traumatic arthritis of the left and right knees.  
As such, these issues must be remanded for the issuance of a 
statement of the case.
 
With regard to the remaining claims, the Board finds that 
additional development is necessary before the Board can make 
a decision.  During a July 2003 travel board hearing, the 
veteran testified that his PTSD had worsened since an April 
2003 VA examination.  In view of the foregoing, another 
examination should be scheduled to obtain more recent 
findings.

The veteran's back disorder is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5321 (2003).  The Board notes that a new general rating 
formula for evaluating diseases and injuries of the spine 
became effective September 26, 2003.  Since the veteran's 
disability could potentially warrant a higher rating under 
the new formula and the RO has not had the opportunity to 
consider the claim in light of the recent regulatory change, 
further development is in order.

A notation in the veteran's service medical records indicated 
that he complained of an 8-month history of vague shoulder 
pain.  An April 2002 VA examination report indicated that 
there was no x-ray evidence of arthritis in either shoulder, 
although the veteran had discomfort in the right shoulder and 
limited movement in the left shoulder.  A rotator cuff tear 
of the left shoulder was repaired five years earlier.  Since 
shoulder complaints were noted in service, an opinion should 
be obtained.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for PTSD, 
and his shoulder and lumbar disorders 
since April 2003.  Obtain records from 
each healthcare provider the veteran 
identifies for association with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2001), are 
fully complied with and satisfied.  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter that does not address 
the specifics of the case is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159; Quartuccio, they 
should be given the opportunity to 
respond. 

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded psychiatric 
and orthopedic examinations.  All tests 
and studies deemed necessary to make this 
determination should be ordered.  The 
claims folder must be made available to 
the physicians for review.  A notation 
that this record review took place should 
be included in each report.

Psychological testing should be ordered 
if deemed necessary by the psychiatrist.  
A complete history as well as all 
subjective complaints and objective 
findings must be reported in detail.  The 
psychiatrist should render an opinion as 
to what effect PTSD has on the veteran's 
social and industrial adaptability.  The 
clinical findings and reasons that form 
the basis of the opinion must be clearly 
set forth in the report.  A global 
assessment of functioning score must be 
provided along with an explanation of the 
score assigned.  

The orthopedic report must include the 
range of lumbosacral motion, with 
notations as to the degree of motion at 
which the veteran experiences pain, if 
any.  The orthopedist should identify any 
functional loss of the lumbosacral spine 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The presence or absence of 
ankylosis must be addressed.  The 
physician should inquire as to whether 
the veteran experiences flare-ups.  If 
so, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups should be 
described.  

Following examination of the veteran the 
orthopedist must also offer an opinion 
whether it is at least as likely as not 
that the veteran has a shoulder disorder 
that is related to service.  The 
orthopedist must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

7.  The RO must issue a statement of the 
case addressing the rating to be assigned 
since December 20, 2001, for traumatic 
arthritis of the right and left knees.  
The veteran will have 60 days within 
which to file a substantive appeal to 
these issues.  Absent the filing of a 
timely substantive appeal, these issues 
should not be recertified to the Board.
 
Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the 


right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



